internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b2 - plr-101770-00 date date x country d1 dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x be given an extension of time to elect under sec_301_7701-3 of the procedure and administration regulations to be classified for federal tax purposes other than as an association described in sec_301_7701-2 the information submitted states that x is a company formed on d1 in country company represents that pursuant to sec_301_7701-3 it is a foreign_entity that is not required to be classified as a corporation for u s federal tax purposes each member of x has limited_liability as defined in sec_301_7701-3 x intended to elect under sec_301_7701-3 to be classified for federal tax purposes other than as an association described in sec_301_7701-2 effective on d1 however due to inadvertence on the part of x’s advisors the election was not filed sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under plr-101770-00 sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301 c i an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time to elect under sec_301_7701-3 to be classified for federal tax purposes other than as an association described in sec_301_7701-2 effective for the taxable_year beginning on d1 until days following the date of this letter a copy of this letter should be attached to the form_8832 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed whether as a result of x’s election to plr-101770-00 not be classified as an association x will be classified as a partnership or a disregarded_entity for federal tax purposes this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
